Citation Nr: 1505495	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for asthma with asbestosis.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to July 1960, and from March 1961 June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for asthma and assigned a 30 percent rating, effective September 22, 2009.  In October 2013, the Veteran testified before the undersigned via video conference from the RO.  As noted during the hearing, the Veteran has been granted service connection for both asthma and asbestosis, but these disabilities are rated together as the rating criteria for both is based on pulmonary functioning.  See 38 C.F.R. § 4.96 (2014).

The case was previously before the Board in May 2014 at which time the Board remanded the case for a medical opinion to address the present severity of the Veteran's asthma with asbestosis.  For the reasons described below, clarification is required before making a decision on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's asthma with asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 for asthma.  Ratings higher than 30 percent are warranted under this diagnostic code based, in part, on whether the Veteran is taking systemic (oral or parenteral) corticosteroids, with a 60 or 100 percent rating depending on how often and the dosage.  The rating criteria also evaluate results of pulmonary function tests using post-bronchodilator studies.  See 38 C.F.R. §§ 4.96(d)(4), 4.97, Diagnostic Code 6602.  

Pulmonary function tests on the July 2013 treatment record show an FEV-1 of 55 percent predicted, which would warrant a 60 percent rating under Diagnostic Code 6602, and DLCO of 47 percent predicted, which would warrant a 60 percent rating under Diagnostic Code 6833 (for asbestosis); but it is not clear if this was post or pre-bronchodilator.  This must be clarified on remand.

Also, the August 2014 VA examination report (or the RO in its October 2014 SSOC) did not address the criteria for rating asbestosis under 38 C.F.R. § 4.97, Diagnostic Code 6833 (General Rating Formula for Interstitial Lung Disease), as directed in the Board's remand.  As the Veteran's service-connected disability has been described as asthma with asbestosis, it should be determined whether the Veteran can receive a higher rating based on the rating criteria for asbestosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any relevant treatment records from the John D. Dingell Detroit VAMC pertaining to the Veteran's asthma and asbestosis dated since September 2009.  

2.  Make arrangements to obtain clarification from Dr. Greenberger for the medical record dated July 17, 2013, which included a pulmonary function test result of FEV-1 of 55 percent predicted and DLCO of 47 percent predicted, to determine whether this was a post- or pre-bronchodilator study.  The RO/AMC must make at least two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record. 

3.  Ask the Veteran to identify any additional treatment he has received for his asthma with asbestosis, including at the Kamalas Institution Hospital in Detroit, a private cancer center, where he indicated receiving a CAT scan treatment every six months for his asthma and asbestosis at the Board hearing, since approximately 2012.  After securing the appropriate medical releases, obtain and associate with the record copies of all clinical records, which are not already in the record.  The RO/AMC must make at least two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record. 

4.  Schedule the Veteran for another VA pulmonary examination to determine the nature and extent of his service-connected asthma/asbestosis.  The examiner should review the record prior to examination.  To the extent possible the examiner should differentiate between the symptoms attributable to the Veteran's service-connected asthma with asbestosis and his non-service connected COPD.  If this is not possible without resort to speculation, the examiner should so state.  

The examiner also should address the following:

(a)  the predicted percentage of FEV-1 and FEV-1/FVC;

(b)  whether at least monthly visits to a physician are required for care of exacerbations;

(c)  whether there are intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids;

(d)  whether there is more than one attack per week with episodes of respiratory failure; 

(e)  whether the Veteran's asthma with asbestosis requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications;

(f)  the predicted percentage of FVC;

(g)  the predicted percentage of DLCO (SB);

(h)  whether there is maximum exercise capacity of 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation; or

(i)  whether there is maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; required outpatient oxygen therapy.

5.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record with consideration of both Diagnostic Codes 6602 (asthma) and 6833 (asbestosis). If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




